 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE LAFON MOULTRIE,                              Case No. 1:18-cv-01555-LJO-SKO (PC)

12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13            v.                                         ACTION FOR FAILURE TO STATE A
                                                         CLAIM
14    HAYNES, et al.,
                                                         (Doc. 14)
15                        Defendants.
16

17          Plaintiff Andre Lafon Moultrie is an inmate in county jail proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. section 1983. This matter was referred to a

19   United States magistrate judge pursuant to 28 U.S.C. section 636(b)(1)(B) and Local Rule 302.

20          On November 19, 2019, the assigned magistrate judge issued findings and

21   recommendations to dismiss this action because Plaintiff fails to state a claim on which relief can

22   be granted. (Doc. 14.) Plaintiff filed objections on December 2, 2019. (Doc. 15.) In his objections,

23   Plaintiff states that he misunderstood the requirements for his complaint, and he requests further

24   opportunity to amend. (Id.). Plaintiff does not address the substance of the findings, which

25   provide that Plaintiff’s factual allegations regarding an assault by other inmates do not show that

26   jail guards were deliberately indifferent to Plaintiff’s safety, or that the guards retaliated against

27   Plaintiff for any engagement in protected activity. (See Doc. 14 at 4-6.) The magistrate judge

28   stated that Plaintiff’s claims may show that Defendants were negligent under state law, (see id. at
 1   5.); however, mere negligence is not actionable here. See Farmer v. Brennan, 511 U.S. 825, 835

 2   (1994).

 3             The Court appreciates Plaintiff’s assertion that he misunderstood the legal pleading

 4   requirements, particularly given his pro se status. However, Plaintiff alleges similar facts in four

 5   separate complaints. (See Docs. 1, 6, 11, 13). Plaintiff fails to state a claim not because he omits

 6   proper legal terminology, but because the facts he alleges do not rise to the level of constitutional

 7   violations or violations of other federal law. Because Plaintiff has received two prior

 8   opportunities to amend, the Court finds that further opportunity would be futile.

 9             In accordance with the provisions of 28 U.S.C. section 636(b)(1)(C), this Court has
10   conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds

11   the findings and recommendations to be supported by the record and proper analysis.

12             Accordingly, the Court ORDERS:

13             1.     The findings and recommendations issued on November 19, 2019, (Doc. 14) are

14                    ADOPTED in full;

15             2.     This action is DISMISSED; and,

16             3.     The Clerk of the Court is DIRECTED to close this case.

17
     IT IS SO ORDERED.
18

19      Dated:       December 6, 2019                        /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                         2
